      Case 2:18-cv-06123-SM-DMD Document 47 Filed 12/11/19 Page 1 of 5




MINUTE ENTRY
MORGAN, J.
December 11, 2019


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 DERALD JOHNSON,                                               CIVIL ACTION
     Plaintiff

 VERSUS                                                        NO. 18-6123

 CITY OF SLIDELL,                                              SECTION: “E” (3)
      Defendant


                                  MINUTE ENTRY

      A telephone status conference was held on December 11, 2019 at 10:30 a.m. in the

chambers of Judge Susie Morgan.

      Present:      Julie Kammer, counsel for Plaintiff, Derald Johnson;
                    Lawrence Abbott and Sarah Reid, counsel for Defendant,
                    City of Slidell.

      The Court discussed the status of ongoing discovery. Plaintiff’s counsel

represented to the Court that Plaintiff needs an extension of time in which to complete

discovery. In light of Plaintiff’s request, the Court hereby VACATES the current

scheduling order.

      IT IS ORDERED that the pretrial conference in this matter be CONTINUED to

Wednesday, May 27, 2020 at 12:00 p.m. and that trial in this matter be

CONTINUED to Monday, June 15, 2020, at 9:00 a.m. The parties are ORDERED

to comply with the amended pretrial deadlines, as set forth below.




                                           1
     Case 2:18-cv-06123-SM-DMD Document 47 Filed 12/11/19 Page 2 of 5




Depositions and discovery                           Completed by April 7, 2020


Failure to comply with this order may
result in sanctions pursuant to Rule
37

Non-evidentiary pretrial motions and                Filed and served no later than April 14,
motions in limine regarding the                     2020
admissibility of expert testimony
                                                    (in sufficient time to permit a
                                                    submission date on or before April 29,
                                                    2020)
See Scheduling Order at p. 3
regarding the format of depositions



Responses/oppositions to non-evidentiary            Filed and served no later than April
pretrial motions and motions in limine              21, 2020
regarding the admissibility of expert
testimony

Pretrial order                                      Filed by May 21, 2020 at 5:00 p.m.


Any exhibits to be used solely for
impeachment must be presented to
the Court for in camera review by this
deadline. See Section IX.10.b of the
pretrial notice

Pretrial conference                                 May 27, 2020 at 12:00 p.m.


Attended by lead attorney. (See Local
Rule 11.2)

Final list of witnesses to be called at trial       Filed no later than June 3, 2020 at
                                                    5:00 p.m.




                                                2
     Case 2:18-cv-06123-SM-DMD Document 47 Filed 12/11/19 Page 3 of 5




Motions in limine (other than those            Filed no later than May 28, 2020 at
regarding the admissibility of expert          5:00 p.m.
testimony) and memoranda in support

Responses to motions in limine                 Filed by June 4, 2020 at 5:00 p.m.


Joint statement of the case                    Filed by June 8, 2020 at 5:00 p.m.


See pretrial notice at p. 8

Joint jury instruction (or if agreement        Filed and emailed to the Court by
cannot be reached, counsel shall provide       June 8, 2020 at 5:00 p.m.
alternate versions with respect to any
instruction in dispute, with its reasons for
putting forth an alternative instruction and
the law in support thereof


See pretrial notice at p. 9

Joint proposed jury verdict form (or if        Filed by June 8, 2020 at 5:00 p.m.
agreement cannot be reached, separate
proposed jury verdict forms and a joint
memorandum explaining the disagreements
between the parties as to the verdict form)


See pretrial notice at p. 9

Proposed special voir dire questions           Filed by June 8, 2020 at 5:00 p.m.


See pretrial notice at p. 9




                                           3
     Case 2:18-cv-06123-SM-DMD Document 47 Filed 12/11/19 Page 4 of 5




Objections to exhibits and supporting           Filed by June 8, 2020 at 5:00 p.m.
memoranda


NOTE: Each objection must identify the
relevant objected-to exhibit by the number
assigned to the exhibit in the joint bench
book(s)


See pretrial notice at p. 5

Two copies of joint bench book(s) of tabbed     Delivered to the Court by June 8,
exhibits, with indices of "objected-to" and     2020 at 5:00 p.m.
"unobjected-to" exhibits, identifying which
party will offer each exhibit and which
witness will testify regarding the exhibit at
trial


See pretrial notice at pp. 5-6

Objections to deposition testimony and          Filed by June 8, 2020 at 5:00 p.m.
supporting memoranda


See pretrial notice at p. 6 with
particular attention to instructions
regarding the format of depositions

Responses to objections to exhibits             Filed by June 10, 2020 at 5:00 p.m.


See pretrial notice at p. 5

Responses to objections to deposition           Filed by June 10, 2020 at 5:00 p.m.
testimony


See pretrial notice at p. 6



                                           4
     Case 2:18-cv-06123-SM-DMD Document 47 Filed 12/11/19 Page 5 of 5




If counsel intends to ask questions on cross-    The factual elements of such questions
examination of an economic expert which          shall be submitted to the expert
require mathematical calculations                witness by June 10, 2020 at 5:00
                                                 p.m.

See pretrial notice at p. 8

Copies of any charts, graphs, models,            Provided to opposing counsel by June
schematic diagrams, and similar objects          10, 2020 at 5:00 p.m.
intended to be used in opening statements
or closing arguments


See pretrial notice at p. 7

Objections to any charts, graphs, models,        Filed by June 11, 2020 at 5:00 p.m.
schematic diagrams, and similar objects
intended to be used by opposing counsel in
opening statements or closing arguments


See pretrial notice at p. 7

Jury trial                                       June 15, 2020 at 9:00 a.m.
                                                 (estimated to last 4 days)
Whenever a case is settled or otherwise
disposed of, counsel must immediately
inform the clerk's office, judge to whom the
case is allotted, and all persons subpoenaed
as witnesses. If a case is settled as to fewer
than all parties or all claims, counsel must
also identify the remaining parties and
unsettled claims.
See Local Rule 16.4


      New Orleans, Louisiana, this 12th day of December, 2019.

                                                _____________________________
                                                        SUSIE MORGAN
                                                 UNITED STATES DISTRICT JUDGE
JS10 (0:24)
                                            5
